JORGENSON, Judge,
dissenting.
I respectfully dissent.
The trial court should not have denied the appellants’ motion to compel arbitration as to three counts of the complaint without first hearing evidence on the issue of whether the subject matter of the three counts falls within the scope of the arbitration agreement. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Falowski, *822425 So.2d 129 (Fla. 4th DCA 1982); § 682.-03(1), Fla.Stat. (1983).
I would reverse for an evidentiary hearing on all the counts.